Citation Nr: 0842030	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic muscle tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active military service from August 
1975 to November 1976 and had active duty for training with 
the Louisiana Air National Guard from May 26, 1987 to June 9, 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
post-traumatic muscle tension headaches and assigned a 
noncompensable rating effective September 9, 1997. 

This case was previously before the Board. In August 2002, 
the Board. in pertinent part, granted service connection for 
headaches.

Thereafter, the RO assigned a noncompensable rating for the 
headache disability, effective September 9, 1997.  The 
veteran took issue with the assignment of that rating.  In a 
November 2003 Decision Review Officer (DRO) rating decision, 
the RO increased the initial evaluation for the veteran's 
service-connected tension headache disability to a 10 percent 
rating, effective September 9, 1997, the date of receipt of 
the veteran's original claim.

In May 2004, the veteran presented personal testimony, before 
the undersigned Veterans Law Judge, during a travel Board 
hearing. A transcript of the hearing is of record.

In October 2004 and October 2005, the Board again remanded 
the appeal to the RO for additional development.  The 
development has been completed, and the case is before the 
Board for final review.

In an August 2007 rating decision, the RO increased the 
initial evaluation for the veteran's service-connected 
tension headache disability to a 30 percent rating, effective 
September 9, 1997.   However, the issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection for tension headaches remains before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected post-traumatic muscle 
tension headache disability is manifested by very frequent 
headaches that are not completely prostrating and not 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for post-traumatic muscle tension headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.124a, Diagnostic Code 8199-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In correspondence dated in December 2004 and March 2006, the 
veteran was notified by the RO of the provisions of the VCAA 
as they pertain to the issues of increased ratings.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate her claim.  In an 
August 2007 rating decision, the RO increased the initial 
rating for her service-connected tension headache disability 
to 30 percent, effective September 9, 1997.  The veteran 
appealed the assignment of the initial evaluation for this 
benefit.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in July 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in February 
2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, VA and private treatment 
records, and multiple lay statements have been obtained and 
associated with her claims file.  She has also been provided 
with VA medical examinations to assess the current state of 
her service-connected tension headache disability. 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.  
Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran is assigned a 30 percent rating for a tension 
headache disability pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Codes 8199-8100 (2008).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the veteran's service-connected post-traumatic 
muscle tension headache disability is rated according to the 
analogous condition of migraine under Diagnostic Code 8100.

8100 Migraine:
Ratin
g
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an 
average once a month over last several months
30
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

Factual Background 

The veteran's Air National Guard (ANG) treatment records 
document that she slipped and fell, hitting the back of her 
head in May 1987.  Air National Guard and private physical 
therapy and treatment records from C. A., M. D., show that 
she began to complain of headaches in June 1987.

In a September 1997 ANG treatment note, the veteran 
complained of headaches for 4 months with pain occurring off 
and on over the past 4 years.

During a video conference hearing in February 1999, the 
veteran testified that she took over-the-counter medications 
for her headaches and needed to lie down.  She testified that 
she was employed by a boat company doing office work.  

In a statement dated in February 1999, M. C., M. D., 
indicated that he prescribed Fiorinal #3 for the veteran's 
headaches in 1987.

Multiple lay statements received in February 1999 noted that 
the veteran still suffered from severe aches and pains to her 
head due to the accident in 1987.
In a VA treatment note dated in June 1999, the veteran 
complained of headaches every day starting in the morning and 
lasting all day for 10 years.  She denied nausea and 
vomiting, blurred vision, or foods that affect the headaches.  
The assessment was headaches of unknown etiology.  A VA CT 
(computed tomography) head scan listed an impression of 
normal scan of the brain.  In a VA treatment note dated in 
August 1999, the veteran complained of daily headaches that 
last a few hours.  The assessment was tension headaches.

In a VA neurology treatment note dated in March 2000, the 
veteran complained of headaches accompanied by blurred 
vision, tightness in her head, a loss of balance, and 
numbness and shooting pains in her arms.

In a VA neurological examination report dated in March 2000, 
the veteran described her headaches as a dull, constant ache 
with increasing headache off and on since getting out of 
National Guard service in 1997.  She stated that she 
continues to work with the headaches but complains to 
coworkers and takes Tylenol or aspirin for the intense pain.  
The examiner's impression was post-traumatic headache.

In a May 2000 VA neurology treatment note for follow-up of 
the veteran's headaches, the examiner noted that cervical MRI 
(magnetic resonance imaging) and spine films showed no 
evidence of a source of the veteran's problem other than mild 
C5-6 degenerative joint disease.  

Additional VA treatment notes dated from July 2000 to 
November 2003 reflect ongoing treatment for headaches, 
managed by medication.  In a February 2001 VA treatment note, 
the veteran stated that she could not take her medication 
during the day become it made her drowsy, and she felt 
depressed because of limited activity, in part due to neck 
pain (in May 2001, she was referred for physical therapy for 
the neck pain).  In a June 2002 VA nurse progress note, she 
complained of continued frequent headaches, which she 
controlled by taking acetaminophen at night.  
In a statement dated in October 2002, the veteran explained 
that she is in and out of jobs due to the pain she suffers as 
she tries to live a productive life.
A VA brain and spinal cord examination report dated in 
September 2003 did not contain specific complaints or 
findings related to the veteran's service-connected headache 
disability.

In a VA pain management note dated in October 2003, the 
veteran described her headache pain as a dull, aching, 
intermittent pain rated as 5/10 in intensity and controlled 
by acetaminophen.

In a VA neurological examination report dated in November 
2003, the veteran complained of headaches starting in the 
cervical region, radiating to the back of the head and then 
to the front with a feeling of tightness in her whole head.  
She denied any photophobia, phonophobia, nausea or vomiting, 
aura, or food or time-of-month triggers.  She reported 
working part-time and indicated that her headaches did not 
interfere with daily activities.  

In a memorandum from the veteran's employer and attached 
leave balance sheet dated in May 2004, the veteran was 
notified that she was near exceeding the amount of 
sick/vacation days allotted for the fiscal year.  In a lay 
statement dated in May 2004, a coworker observed that the 
veteran was not always physically fit to work and that the 
children at the school where they worked had raised concerns 
about her condition.

During a May 2004 hearing, the veteran testified that she 
continues to work as a teacher's assistant, but goes to the 
nurse's office 3 or 4 times a week for Tylenol and takes 
short breaks to sit down 2 to 4 times a week.  She further 
testified that she has had a headache every day since her 
1987 accident and had used all of her sick leave for the 
year.

In a private pain clinic consultation note dated in June 
2004, the veteran's complaints included headaches with pain 
described as throbbing, nagging, tingling, aching, and 
intermittent.

In a VA treatment note dated in October 2004, the veteran had 
no physical complaints except for chronic headaches.
Private treatment notes from G. C., M. D., dated from May 
2004 to January 2005 contained no findings related to 
headaches.

In a VA peripheral nerves examination report dated in April 
2005, the veteran described daily headaches lasting hours to 
days.  She denied any associated nausea, vomiting, 
photophobia, or phonophobia.  She stated that she had not 
missed any days of work due to the headache, but it did 
interfere with her efficiency.  The examiner's impression was 
headaches that did not cause significant disability and 
caused mild disability due to impact upon her work.

A VA appointment log from January 2004 to May 2005 reflects 
numerous physical therapy appointments for back and neck 
pain.

The veteran submitted several copies of forms requesting 
medical leave dated from January 2004 to April 2005.  The 
reasons for the medical leave were not provided on the forms.

In a private treatment summary from P. W., M. D., dated in 
June 2005, the veteran's complaints included headaches.

In a statement dated in June 2005 from the veteran's coworker 
(the teacher for whom she was an assistant), she indicated 
that the veteran was dependable regardless of her personal 
illnesses.

In a VA neurological examination report dated in July 2006, 
the veteran reported weekly headaches, lasting hours in 
duration that were prostrating most of the time, forcing her 
to rest and sleep.  She denied nausea or vomiting or being 
bothered by sound.  The physician listed "significant 
effects" related to the veteran's occupation, and listed the 
effects as decreased concentration, decreased strength, and 
pain.  The physician commented that the veteran tries to do 
whatever she can to avoid taking leave from work.

VA treatment notes dated from April 2005 to August 2006 
reflect continued complaints of headaches.  In a January 2006 
treatment note, the veteran indicated that she had no unusual 
headaches.  In a March 2006 treatment note, she had no 
complaints except for intermittent low back pain and neck 
pain.  In an August 2006 VA pain management note, the veteran 
described pain that included headaches that was constant and 
continued for days.

In a June 2007 VA neurological examination report, the 
veteran reported weekly headaches lasting more than two days 
that were not prostrating, but allowed for ordinary activity.  
She reported that she went to work as a substitute teacher 
daily, but took a few hours off from work when her headache 
was severe.  The examiner commented that some of the 
veteran's daily headaches were prostrating.  She added that 
if the veteran had a headache at work, she may take 
medication and continue to work, but she tried to avoid 
taking off too many hours from work.  In assessing the effect 
on her activities of daily living (shopping, exercise, 
sports, feeding, bathing, bathing, etc.), the examiner noted 
that for the most part, there was a moderate impact on those 
activities.

VA treatment notes dated from December 2006 to August 2007 
show that the veteran continued to experience headaches.  In 
an August 2007 VA neurology note, the veteran reported 
almost-daily headaches with no vision changes, phonophobia, 
photophobia, weakness, or numbness, but with occasional 
nausea.  She reported being generally able to go about daily 
activities while she has a headache.

Private emergency department notes from Touro Infirmary dated 
in August 2007 contained no findings related to headaches.

In a VA neurology note dated in November 2007, the veteran 
reported no change in the character of her headaches and that 
she was generally able to go about her daily activities.  In 
a VA pulmonary note dated in December 2007, the veteran 
indicated that she works every day as a teacher.

In a VA spine examination report dated in April 2008 to 
evaluate a different claimed disability, the veteran reported 
no time lost from work in the last 12 months as a full-time 
substitute teacher.

Private treatment reports from T. B., M. D., dated in May and 
June 2008 contained no findings regarding the character of 
the veteran's headaches.

Analysis

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial rating in excess of 30 percent for veteran's post-
traumatic muscle tension headache disability.

The only report by the veteran of prostrating headaches was 
on VA examination in July 2006.  (The June 2007 VA examiner 
reported that some of the veteran's headaches were 
prostrating, but the veteran indicated that they were not and 
that she was able to participate in ordinary activity).  
Similarly, at no time does the evidence show that the 
veteran's headaches are productive of severe economic 
inadaptability.  Rather, although she has taken sick leave 
from work and taken short breaks at work, she has maintained 
full-time employment as a teacher's assistant or substitute 
teacher and has been described as dependable in spite of her 
illnesses.  Therefore, the Board finds that an initial rating 
in excess of 30 percent for the veteran's post-traumatic 
muscle tension headache disability is not warranted.

The Board acknowledges the veteran and her representative's 
contentions that her tension headache disability is more 
severely disabling.  However, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment an evaluation in excess of 30 percent for the 
veteran's post-traumatic muscle tension headache disability.  
The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While evidence of 
record reflects that the veteran has complained of decreased 
work efficiency and the need to take breaks at work, the 
Board notes that the veteran's tension headache disability 
has not objectively been shown to markedly interfere with 
employment beyond that contemplated in the assigned 30 
percent rating.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic muscle tension headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


